Defendant moved to dismiss the certiorari, on the ground that no certificate of the presiding magistrate that all costs had been paid which had accrued on the trial below, was filed with the petition and bond. Plain*661tiff offered in evidence the certificate purporting to have been filed with the first petition for certiorari in this case, which petition was dismissed at the February term, 1893. Said certificate was dated April 19, 1892, was signed by the justice who tried the case, and stated the following: “Received of James Shuler $10.90 dollars in full payment of cost in case of James Shuler vs. J. C. Williams, before jury in the 1109th district G. M., Catoosa county; and I certify that all the costs have been paid.” It was objected that this was not such certificate as required by law, and not filed with the other papers. The objection and the motion to dismiss were overruled, and the certiorari was sustained. Defendant excepted.
W. E. Mann, for plaintiff' in error.
R. J. & J. McCamy, contra.